                           IN THE UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF TENNESSEE

IN RE:                                             )
                                                   )
         RAQUEL DEVEESE CONAWAY,                   )                CASE NO. 3:15-bk-00663
                                                   )                CHAPTER 13
                 Debtor.                           )                JUDGE RANDAL S. MASHBURN

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: 10/28/2019
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: 11/6/2019 AT 8:30 A.M.
COURTROOM 1, 2ND FLOOR, CUSTOMS HOUSE, 701 BROADWAY, NASHVILLE, TN 37203.

                  NOTICE OF MOTION TO SET ASIDE ORDER OF DISMISSAL


         Debtor has asked the court for the following relief: TO SET ASIDE ORDER OF DISMISSAL.

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion
by entering the attached order, or if you want the court to consider your views on the motion, then on or
before the response date stated above, you or your attorney must:

1.       File with the court your response or objection explaining your position. Please note: the
         Bankruptcy Court for the Middle District of Tennessee requires electronic filing. Any response or
         objection you wish to file must be submitted electronically. To file electronically, you or your
         attorney must go to the court website and follow the instructions at:
         <https://ecf.tnmb.uscourts.gov>.

         If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-5584.
         You may also visit the Bankruptcy Court in person at: 701 Broadway, 1st Floor, Nashville, TN
         (Monday - Friday, 8:00 a.m. - 4:00 p.m.).

2.       Your response must state the deadline for filing responses, the date of the scheduled hearing and
         the motion to which you are responding.

         If a response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may
check whether a timely response has been filed by viewing the case on the court’s website at
<https://ecf.tnmb.uscourts.gov>.

         If you or your attorney does not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter the attached order granting that relief.


Dated: October 7, 2019                             /s/L.G. Burnett, Jr.
                                                   L.G. BURNETT, JR., TN BPR #6463
                                                   Attorney for Debtor
                                                   Long, Burnett & Johnson, PLLC
                                                   302 42nd Avenue North
                                                   Nashville, TN 37209
                                                   Phone: 615-386-0075 / Fax: 615-864-8419
                                                   Email: ecfmail@tennessee-bankruptcy.com




Case 3:15-bk-00663          Doc 83      Filed 10/07/19 Entered 10/07/19 16:03:38                   Desc Main
                                        Document     Page 1 of 3
                            IN THE UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF TENNESSEE

IN RE:                                          )
                                                )
         RAQUEL DEVEESE CONAWAY,                )                CASE NO. 3:15-bk-00663
                                                )                CHAPTER 13
                Debtor.                         )                JUDGE RANDAL S. MASHBURN


                            MOTION TO SET ASIDE ORDER OF DISMISSAL


         Comes now the Debtor, Raquel Deveese Conaway, by and through counsel, and requests this Court to

set aside the Order Dismissing Chapter 13 Case [Court Docket No. 75] entered September 26, 2019. In support

thereof, Debtor would show the following:

         1.     Debtor’s Chapter 13 case was dismissed on September 26, 2019, for failure to make plan payments.

         2.     Debtor had a series of events that caused her to miss work for several weeks; including, her mother

passed away, she moved to Nashville to care for her father, and she had to have neck surgery.

         3.     Debtor did not have any paid time off from her job and this caused her to fall behind on her Plan

payments and not be able to catch up.

         4.     Debtor is back to work full time at Rutherford County Schools and Plan payments have resumed.

         5.     Debtor anticipates being able to make all future Plan payments through employer deduction.


         WHEREFORE, the Debtor respectfully requests that this Court set aside the Order Dismissing Chapter 13

Case [Court Docket No. 75] entered September 26, 2019; and reinstate the Chapter 13 Plan.

         Dated: October 7, 2019.                Respectfully submitted,

                                                /s/L.G. Burnett, Jr.
                                                L.G. BURNETT, JR., TN BPR #6463
                                                Attorney for Debtor
                                                Long, Burnett & Johnson, PLLC
                                                302 42nd Avenue North
                                                Nashville, TN 37209
                                                Phone: 615-386-0075 /Fax: 615-864-8419
                                                Email: ecfmail@tennessee-bankruptcy.com




   Case 3:15-bk-00663         Doc 83      Filed 10/07/19 Entered 10/07/19 16:03:38                Desc Main
                                          Document     Page 2 of 3
                              IN THE UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF TENNESSEE

IN RE:                                            )
                                                  )
         RAQUEL DEVEESE CONAWAY,                  )                  CASE NO. 3:15-bk-00663
                                                  )                  CHAPTER 13
                 Debtor.                          )                  JUDGE RANDAL S. MASHBURN


                               ORDER TO SET ASIDE ORDER OF DISMISSAL


         It appearing to the Court, that the Debtor, by and through counsel, has filed a motion seeking to set aside

the Order Dismissing Chapter 13 Case [Court Docket No. 75] entered September 26, 2019.

         It further appearing to the Court, that notice of said request pursuant to LBR 9013 has been given, and no

objections, responses or otherwise have been filed within the twenty-one (21) day response period. It is therefore

         ORDERED that the Order Dismissing Chapter 13 Case [Court Docket No. 75] entered September 26, 2019,

is vacated and that the Debtor shall continue with the Chapter 13 Plan. It is further

         ORDERED that the Plan will continue on a probationary basis subject to dismissal upon application of the

Trustee following a future default in Plan payments. It is further

         ORDERED that upon entry of a future order dismissing this case, Debtor will not seek another motion to

set aside to reinstate the present case.

         IT IS SO ORDERED.

            This order was signed and entered electronically as indicated at the top of the first page.

Approved for Entry:

/s/L.G. Burnett, Jr.
L.G. BURNETT, JR., TN BPR #6463
Attorney for Debtor
Long, Burnett & Johnson, PLLC
302 42nd Avenue North
Nashville, TN 37209
Phone: 615-386-0075/Fax: 615-864-8419
Email: ecfmail@tennessee-bankruptcy.com



   Case 3:15-bk-00663            Doc 83    Filed 10/07/19 Entered 10/07/19 16:03:38                Desc Main
                                           Document     Page 3 of 3
